Citation Nr: 0937823	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-15 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for lumbar degenerative 
disease, claimed as low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active duty from June 1985 to January 1999, 
plus three additional years of unverified active duty 
service.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In November 2008, the Veteran testified during a hearing at 
the RO before the undersigned.  A transcript of the hearing 
is of record.

In January 2009, the Board remanded the Veteran's case to the 
RO for further evidentiary development.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has lumbar 
degenerative disease, claimed as low back pain, related to 
his period of active military service, nor was lumbar 
degenerative disease compensably disabling within a year of 
discharge from active duty.


CONCLUSION OF LAW

Lumbar degenerative disease, claimed as low back pain, was 
not incurred or aggravated in-service, and it may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in October 2003 and March 2009, via 
correspondence, of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The RO 
provided notice of how disability ratings and effective dates 
are determined in March 2009.  The claim was readjudicated in 
a July 2009 supplemental statement of the case. 

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examination.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate, including testifying during a 
hearing before the undersigned in November 2008.  Washington 
v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no 
error or issue that precludes the Board from addressing the 
merits of this appeal.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private medical records and 
statements, VA examination reports, and personal hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Pursuant to 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Even if there is no record of 
arthritis while in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after discharge from active service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The Veteran maintains that he has a back disorder related to 
service.  In his April 2006 substantive appeal, he maintained 
that his leg numbness and tingling were due to his disc 
extrusion and that proper diagnostic testing in 1996 would 
have revealed his problem.  During his November 2008 hearing, 
he argued that he experienced acute pain in 1996 and that his 
symtoms were evidence of lumbar degenerative disease, 
although it was diagnosed as a muscle problem.  In an August 
2009 written statement, the Veteran vigorously disagreed with 
the findings of the May 2009 VA examiner, set forth below.

Here, the preponderance of the competent medical evidence of 
record is against the Veteran's claim of entitlement to 
service connection for lumbar degenerative disease, claimed 
as low back pain.  This is so because service medical records 
are devoid of more than one reference to complaints or 
diagnosis of, or treatment for, a diagnosed low back 
disorder.  When examined for separation in January 1999, a 
back abnormality was not noted. 

Service treatment records indicate that, in January 1996, the 
Veteran was seen for complaints of low back pain and left leg 
discomfort and tingling without weakness or loss of 
sensation.  He had a history of low back pain a few years 
earlier and his job did not involve lifting.  Upon 
examination, the assessment was acute muscular low back pain 
for which medication and heat treatment were prescribed.  The 
Veteran was advised to return if the symtoms continued.   In 
his January 1999 medical history the Veteran denied having a 
history of recurrent back pain, and a back disorder was not 
diagnosed on examination. 

Post service, an April 2003 treatment record from Howard 
Colier, M.D., indicates that the Veteran was seen for a new 
problem: a complaint of low back pain that radiated into the 
Veteran's legs.  The Veteran told the physician he had a 
history of intermittent back pain for about 10 years, and 
that he first injured his back in military service after 
going on a run with a heavy pack.  He said that he sought 
medical attention but no tests were performed and he did not 
return for further treatment.  Results of an April 2003 
magnetic resonance image (MRI) scan revealed degenerative 
disc disease with a small left paracentral L5-S1 disc 
extrusion that crowded the left S1 nerve root, and a probable 
very small left L4-L5 disc extrusion crowding the left L5 
nerve root.  Recommended treatment included anti-inflammatory 
medication, home exercises, and an epidural injection in the 
future.

In May 2004, VA afforded the Veteran a fee basis medical 
examination, and the examiner diagnosed lumbar degenerative 
disease.  A radiologist opined that lumbar x-rays at that 
time "may represent an old compression injury or perhaps 
artifact from prominent marginal osteophytes".

During his November 2008 Board hearing, the Veteran testified 
that he experienced back pain in service but first sought 
treatment in 1996 when he had an acute episode that he 
believed was a muscular problem, rather than a degenerative 
disc disorder (see hearing transcript at page 3).  His 
symptoms included low back pain, with burning and tingling 
sensations in the leg, and his treatment involved anti-
inflammatory medication and limited duty (Id. at 4 and 10).  
The day after his separation from service, the Veteran began 
his current job as a supervisor with AT&T.  The job 
reportedly required only a minimal physical examination (Id. 
at 6 and 11).  After service discharge, he reportedly had 
episodes of back pain that worsened but he did not seek 
medical treatment for several years (Id. at 5).  The Veteran 
stated that Dr. Colier, who was now retired, thought that the 
Veteran's military duties were "probably a contributing 
factor" (Id. at 12) to his current back disorder.

A December 2008 private MRI report indicates the Veteran had 
left lateral recess and neural foraminal stenosis secondary 
to broad-based intervertebral disc herniation and bilateral 
facet joint arthropathy.  

In a December 2008 signed statement, Dr. Colier said he was a 
retired orthopedic surgeon who had cared for the Veteran for 
several years.  Results of recent MRI scans were noted and 
that conservative treatment was administered.  Objectively, 
the Veteran had decreased sensation to the L5 S1 nerve on the 
left and some mild weakness of the extensor hallucis longus 
on the great left toe.  Dr. Colier opined that he was "more 
than 50 percent convinced" that the Veteran's "symptoms 
were exacerbated by the time spent" in military service.

Private medical records, dated from December 2008 to March 
2009, indicate that, in February 2009, the Veteran underwent 
a lumbar laminectomy to treat his L3-S1 spondylosis with 
stenosis, low back pain and bilateral thigh pain.

In its January 2009 remand, the Board directed that the 
Veteran be afforded a VA examination by a board certified 
orthopedist.  In May 2009, the Veteran underwent VA 
orthopedic examination.  While the examination report does 
not describe the examiner's specific professional 
credentials, the Board has no reason to doubt that the remand 
directive was not followed.  There is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  The presumption of regularity is not absolute; it 
may be rebutted by the submission of "clear evidence to the 
contrary."  Statements made by the Veteran are not the type 
of clear evidence to the contrary which would be sufficient 
to rebut the presumption of regularity.  Jones v. West, 12 
Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  The 
presumption of regularity in this case is not rebutted, 
because the only evidence to the contrary is the Veteran's 
August 2009 statement questioning the VA examiner's judgment 
and thoroughness.

According to the May 2009 VA examination report, the examiner 
reviewed the Veteran's medical records and a second VA 
physician provided additional information and also signed the 
report.  The VA examiner noted that, in January 1996, the 
Veteran experienced low back pain, considered a back strain 
that was the only report of back pain in his "extensive 
service file."  It was noted that, on examination for 
discharge in January 1999, the Veteran denied having back 
pain, and a low back problem was not diagnosed.  The VA 
examiner also noted Dr. Colier's opinion to the effect that 
the Veteran's low back pain was "exacerbated by the time 
spent" in-service.  The examiner commented, however, that 
Dr. Colier neglected in that note and others, to provide 
"any evidence to connect the two".  According to the VA 
examiner, Dr. Collier reported that the Veteran's current 
episode of low back pain "started in 2003 and then 
subsequently was exacerbated".  The April 2003 and December 
2008 MRI results were described.  

At the examination the Veteran complained of low back pain 
and numbness, burning, and paresthesia on the anterolateral 
aspect of each thigh, the left worse than the right.  As to 
the latter problem (the burning in the thigh), it was noted 
that the Veteran said it was intermittently present for a 
very long time, dating it to even, to a minor degree, before 
he entered service.  He did not attribute it to any injury 
and did not attribute it specifically to any problem that 
occurred in service.  The Veteran's discomfort was apparently 
not related to his low back pain and the VA physician said 
that they appeared to be two independent items.  The Veteran 
was told that it was part of the low back syndrome and that 
concerned him.  Following the examination, the VA examiner 
said that the diagnosis appeared to be bilateral meralgia 
paresthetica, left worse than right.  The VA examiner 
explained that it was pressure of the anterolateral cutaneous 
nerve of the thigh under the inguinal ligament.  For it to be 
associated with his back condition, the nerve pressure would 
have come fairly high up to supply this area that was the 
lumbar third vertebra through lumbar fourth vertebra nerve 
root area and the MRI results do not confirm this.  As well, 
the time consideration regarding when this started and was 
exacerbated and remitted was different from his low back 
pain. 

Furthermore, as to the Veteran's low back pain, the VA 
examiner explained that the Veteran said that in service he 
complained of one episode of back pain that went away but 
returned when he did strenuous work.  He did not seek medical 
treatment between 1999 and 2003 and simply rested when he 
experienced back pain.  The Veteran said that, in 2003, his 
back pain significantly worsened after he stooped to retrieve 
something.  He saw Dr. Colier who treated him for several 
years until he retired, and then Dr. Francke assumed the 
treatment that led to the February 2009 surgery.  At the 
time, he had mid back pain that did not radiate down the back 
of his leg to the calf and into the foot.  The discomfort was 
not commensurate with the pain in the front of his thigh.  
The Veteran believed he always had a scoliosis and it was 
present before his surgery.  

Upon clinical examination, the VA examiner diagnosed meralgia 
paresthetica that was "longstanding" numbness, paresthesia 
and burning on the anterolateral aspect of the thigh.  
According to the VA examiner, it was as likely as not that 
the Veteran's meralgia paresthetica was not associated with 
his military career.  

The second diagnosis was lumbosacral spine degenerative disc 
disease.  The VA examiner noted the Veteran's one episode of 
back pain in service, the absence of evidence of back pain at 
discharge, and the absence of evidence of documented back 
discomfort until four years later, in 2003.  The VA examiner 
disagreed with Dr. Colier's note that the Veteran's 
discomfort was related to military service because of the 
"gap" in the Veteran's documented symptoms and therapeutic 
schedule.  Further, the Veteran now complained of a disc 
problem, with some degree of herniation that was typical 
degenerative joint disease and was not necessarily associated 
with a traumatic event.  Thus, it was less likely as not that 
his current low back condition was associated with the one 
episode of low back pain complained of in service.  The VA 
examiner further stated that it was also less likely than not 
that the Veteran's low back condition was disabling within 
one year after separation from military service.  

The Veteran has contended that service connection should be 
granted for lumbar degenerative disease, claimed as low back 
pain.  Although the evidence shows that the Veteran currently 
has lumbar degenerative disc disease, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that his back was normal on 
separation from service and the first post service evidence 
of record of lumbar degenerative disc disease is from April 
2003, more than four years after the Veteran's separation 
from service. 

In support of his claim, the Veteran points to the December 
2008 written statement from Dr. Colier, to the effect that 
the Veteran had a herniated nucleus pulposus and disc 
extrusion, and that his symtoms were exacerbated by time 
spent in military service.  However, in May 2009, a VA 
orthopedic examiner opined that there was no support for this 
condition in the record and it was less likely than not that 
the Veteran's current lumbosacral spine degenerative disc 
disease was associated with one episode of low back pain 
noted during military service or that the disorder was 
incurred during military service.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  In so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995). The Board is mindful that 
it cannot make our own independent medical determinations, 
and that it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the May 2009 medical 
opinion provided by the VA orthopedic examiner.  This medical 
specialist had the opportunity to review all the Veteran's 
medical records regarding the lumbosacral spine degenerative 
disc disease.  This medical specialist noted that the Veteran 
reported one episode of back pain in service, that there was 
no evidence of back pain when examined for discharge, and 
that there was no documented clinical evidence of back 
discomfort until 2003, some four years later.  The examiner 
found the "gap in documented symtoms and therapeutic 
schedule" to be notable.  Further, the VA examiner explained 
that the type of problem of which the Veteran currently 
complained, namely a disc problem with some type of 
herniation, was typical degenerative joint disease and not 
necessarily associated with a traumatic event.  According to 
this medical specialist, it was less likely as not that the 
Veteran's current low back condition was associated with the 
single clinically documented episode of low back pain in 
service.  The VA examiner also concluded that the Veteran's 
meralgia paresthetica was not related to military service.

The Board is persuaded that the VA examiner's opinion is most 
persuasive in that this physician reviewed all the Veteran's 
medical records and provided a rationale for his opinion.

Thus, the most probative and objective medical opinion of 
record demonstrates that the Veteran does not have 
degenerative disc disease claimed as low back pain related to 
his period of active military service.

As to the opinion of Dr. Colier, while his opinion was more 
specific, his opinion was based upon a history provided by 
the Veteran.  The physician said that the Veteran's current 
condition was exacerbated by active duty.  However, as set 
forth in detail above, there is no evidence, certainly no 
medical evidence, that the Veteran had more than the one 
recorded episode of low back pain related to active service.  
Thus, Dr. Colier evidently assumed facts not in evidence, and 
his opinion is not accorded great weight by the Board.

On the other hand, the VA examiner stated that he had 
reviewed all the evidence of record, including the in-service 
and post-service medical records.  He explained that after 
the Veteran's one complaint of back pain in service, and 
negative separation examination in 1999, there was no 
clinical evidence of low back discomfort until 2003, a four-
year gap in his documented symtoms and therapeutic schedule.  
Further, the VA examiner explained that the Veteran's lumbar 
disc disease was a degenerative problem that was not 
necessarily associated with a traumatic event.

Finally, it is well to note that in December 2008 Dr. Colier 
did not provide clinical evidence to support either his 
belief or his opinion, although doubtless sincerely rendered.  
Hence, it is not accorded great weight by the Board.  Bloom; 
Black.

Thus, the opinion of Dr. Colier is accorded less weight than 
that of the VA examiner.  Accordingly, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for lumbar degenerative disc disease claimed as 
low back pain.

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., experiencing back pain, neither he nor any lay affiant 
is capable of making medical conclusions.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
There is no evidence showing, and the Veteran does not 
assert, that he has medical training to provide competent 
medical evidence as to the etiology of the claimed lumbar 
degenerative disease, claimed as low back pain.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to the Veteran's 
currently claimed lumbar degenerative disease, claimed as low 
back pain.  The preponderance of the evidence is therefore 
against the appellant's claim of entitlement to service for 
lumbar degenerative disease, claimed as low back pain.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for lumbar degenerative 
disease, claimed as low back pain, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


